DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/JP2019/048690 December 12, 2019.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fry (US 3,819,848).

In regards to claim 10, Fry teaches a wiring member (figure 3) comprising: a sheet-shaped member (11); and a plurality of linear transmission members (12,13) capable of being fixed on the sheet-shaped member (11) by welding (welded, paragraph [0024]), wherein the plurality of linear transmission members (12,13) are fixed on the sheet- shaped member (11) such that a portion of the plurality of linear transmission members branches with respect to the other linear transmission members at a branching portion (see the figure below), an intersection location (section with the wires intersect, figure 3) of the plurality of linear transmission members (12,13) is located at the branching portion (figure below), the intersection location includes a location at which a portion of the plurality of linear transmission members (12,13) intersects so as to branch with respect to another said linear transmission member (12,13), and at least a portion of the plurality of liner transmission members (12,13) is exposed on one main surface of the sheet-shaped member (11, figure 4).

    PNG
    media_image1.png
    594
    542
    media_image1.png
    Greyscale


In regards to claim 12, Fry teaches the wiring member according to claim 10, wherein the intersection location of the plurality of linear transmission members is located at only the branching portion (shown in the figure above in claim 1).

In regards to claim 13, Fry teaches the wiring member according to claim 10, wherein the intersection location includes a location at which a portion of the plurality of linear transmission members (12, 13) intersects another said linear transmission member (12, 13) such that an alignment sequence of the plurality of linear transmission members is changed (shown in figure 3, the cables either cross, or two cables are branched into one).

In regards to claim 14, Fry teaches the wiring member according to claim 10, wherein the sheet-shaped member (11) includes a first sheet-shaped portion (see the figure below), and a second sheet-shaped portion (see the figure below) that branches from the first sheet-shaped portion (see the figure below), a portion of the plurality of linear transmission members (12 ,13)  branches with respect to another said linear transmission member (12b, 13b) at the first sheet-shaped portion (see the figure below) and is fixed on the second sheet-shaped portion (see the figure below), and the branching portion includes a region extending from the second sheet-shaped portion to the first sheet-shaped portion (see the figures below).

    PNG
    media_image2.png
    476
    651
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    655
    598
    media_image3.png
    Greyscale


In regards to claim 15, Fry teaches the wiring member according to claim 10, wherein a portion of the plurality of linear transmission members (12,13) branches with respect to another said linear transmission member (figure 3) on the sheet-shaped member (11), and the branching portion includes a region extending from the branching linear transmission member ((12,13) at the center of the sheet (11)) to the sheet-shaped member (11).

In regards to claim 16, Fry teaches the wiring member according to claim 10, further comprising a cover (15,16) that covers the branching portion (see figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fry (US 3,819,848) in view of Andre et al. (US 4,065,199).

In regards to claim 11, Fry teaches a wiring member comprising: a sheet-shaped member (11); and a plurality of linear transmission members (12,13) fixed on the sheet-shaped member (11) by welding (welded, paragraph [0024]), wherein the plurality of linear transmission members (12,13) are fixed on the sheet- shaped member (11) such that a portion of the plurality of linear transmission members branches with respect to the other linear transmission members at a branching portion (see the figure below), an intersection location (section with the wires intersect, figure 3) of the plurality of linear transmission members  (12, 13) is located at the branching portion (see the figure below), a plurality of linear transmission members (12, 13), which are a portion of the plurality of linear transmission members (12, 13), branch with respect to another said linear transmission member (12a, 13a) on the sheet-shaped member (11), and are connected to a connector (see the figure below), and at least a portion of the plurality of liner transmission members (12, 13) is exposed on one main surface of the sheet-shaped member (11, figure 4).


    PNG
    media_image4.png
    622
    571
    media_image4.png
    Greyscale



    PNG
    media_image3.png
    655
    598
    media_image3.png
    Greyscale

Fry does not teach the connector is provided on a side edge of the sheet-shaped member, the branching portion includes a region of the sheet-shaped member that corresponds to the connector.
Andre et al. teaches the connector (30) is provided on a side edge of the sheet-shaped member (insulating carrier (35)), the branching portion (section (46), figure 3) includes a region of the sheet-shaped member that corresponds to the connector.

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have placed the connector on the side of the sheet member of Fry as taught by Andre et al. to enable external connections to be facilely established to or from any one of the conductors (column 4, lines 60-64); it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

In regards to claim 17, Fry teaches the wiring member according to claim 11, wherein the intersection location of the plurality of linear transmission members is located at only the branching portion (shown in the figure above in claim 1).

In regards to claim 18, Fry teaches the wiring member according to claim 10, wherein the intersection location includes a location at which a portion of the plurality of linear transmission members (12, 13) intersects another said linear transmission member (12, 13) such that an alignment sequence of the plurality of linear transmission members is changed (shown in figure 3, the cables either cross, or two cables are branched into one).

In regards to claim 19, Fry teaches the wiring member according to claim 11, wherein the sheet-shaped member (11) includes a first sheet-shaped portion (see the figure below), and a second sheet-shaped portion (see the figure below) that branches from the first sheet-shaped portion (see the figure below), a portion of the plurality of linear transmission members (12 ,13)  branches with respect to another said linear transmission member (12b, 13b) at the first sheet-shaped portion (see the figure below) and is fixed on the second sheet-shaped portion (see the figure below), and the branching portion includes a region extending from the second sheet-shaped portion to the first sheet-shaped portion (see the figures below).

    PNG
    media_image2.png
    476
    651
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    655
    598
    media_image3.png
    Greyscale


In regards to claim 20, Fry teaches the wiring member according to claim 11, wherein a portion of the plurality of linear transmission members (12,13) branches with respect to another said linear transmission member (figure 3) on the sheet-shaped member (11), and the branching portion includes a region extending from the branching linear transmission member ((12,13) at the center of the sheet (11)) to the sheet-shaped member (11).

In regards to claim 21, Fry teaches the wiring member according to claim 11, further comprising a cover (15,16) that covers the branching portion (see figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848